Title: To James Madison from John O. Lay, 2 July 1825
From: Lay, John O.
To: Madison, James


        
          
            Sir
            Richmond 2nd. July 1825
          
          I herewith hand you enclosed a Certificate for $548.11 being the balance due you on account of Sales 6 Hhds. Tobacco as per statement annexed and which sum is deposited to your credit subject to your order, in the Farmers Bank of Virga.
          The Sales referred to were transmitted you by mail 20th. inst., the Certificate has been delayed for a Bill from the Mechanic for an Augur (which was not rendered until yesterday) to enable me to ascertain the balance. Yours Respy.
          
            Jno. O. Lay
          
        
        
        
          Wheat sells at 90 cts. Tobacco fully maintains the late prices. Corn 45 c. per Bushel.
        
        
          [Enclosure]
          
            
              James Madison in acct. with Jno. O. Lay
              
            
            
              1825
              Dr.
            
            
              May 28 To 3 Sides Soal Leather & 15 lbs. Cotton Yarn per Bills forwarded this date
              29.23
            
            
              June 6. A Grindstone per do.
              2 46
            
            
                ”  20. 2 Sacks Salt a $3.
              6 —
            
            
                ”  30. Cash paid for an Augur
              12 —
            
            
              July 2 Bale. to your credit in the Farmers Bank pr. encd. Certificate
              $548.11
            
            
              
              $597.80
            
            
              1825
              Cr.
            
            
              June 20 By nett proceeds of 6 Hhds. Tobacco per Sales rendd.
              $597.80
            
          
          E. E. Richmond 2nd. July 1825.
          July 5th. Sunday and a Holiday having intervened, I have received yours of the 1st. inst. By some mistake No. 9 & 10 were not entered on my Tobacco Book owing I presume to the Waggoner not leaving a Recpt. for them. I shall look at the W. House for them & have them sold immediately.
          
            J. O. L.
          
        
      